 
Exhibit 10.1
 
 
[Missing Graphic Reference]
 
 
Employment Agreement
 
 
This Employment Agreement (the “Agreement”) is made and entered into as of March
21st, 2014 (the “Effective Date”), by and between John C. Labonty, Jr. (the
“Executive”) and Boldface Group, Inc., a Nevada corporation (the “Company”).
 
WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and
 
WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.
 
NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:
 
Term. The Executive’s employment hereunder shall be effective as of the
Effective Date and shall continue until the third annual anniversary thereof,
unless terminated earlier pursuant to Section 5 of this Agreement. The period
from the Effective Date through the third annual anniversary thereof during
which the Executive is employed by the Company hereunder is hereinafter referred
to as the “Employment Term”.
 
Position and Duties.
 
Position. During the Employment Term, the Executive shall serve as the President
and Chief Executive Officer of the Company, reporting to the board of directors
of the Company (the “Board”). In such position, the Executive shall have such
duties, authority and responsibility as shall be determined from time to time by
Board, which duties, authority and responsibility are consistent with the
Executive’s position. The Executive shall, if requested, also serve as a member
of the Board or as an officer or director of any affiliate of the Company
(including, without limitation, Boldface Group) for no additional compensation.
 
Duties. During the Employment Term, the Executive shall devote substantially all
of his business time and attention to the performance of the Executive’s duties
hereunder and except for the winding down of Executive's current cosmetic
consulting business, which Executive agrees to immediately commence wind down as
current engagements expire and represents will not interfere in his duties, will
not engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the performance of such
services either directly or indirectly without the prior written consent of the
Board. Notwithstanding the foregoing, the Executive will be permitted to (a)
with the prior written consent of the Board (which consent will not be
unreasonably withheld or delayed) act or serve as a director, trustee, committee
member or principal of any type of civic or charitable organization as long as
such activities are disclosed in writing to the Board, and (b) purchase or own
less than five percent (5%) of the publicly traded securities of any corporation
other than the Company; provided that, such ownership represents a passive
investment and that the Executive is not a controlling person of, or a member of
a group that controls, such corporation; provided further that, the activities
described in clauses (a) and (b) do not interfere with the performance of the
Executive’s duties and responsibilities to the Company as provided hereunder,
including, but not limited to, the obligations set forth in Section hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Place of Performance. The principal place of Executive’s employment shall be the
Company’s principal executive office currently located in Santa Monica,
California; provided that, the Executive may be required to travel on Company
business during the Employment Term.  Company hereby acknowledges that Executive
currently resides in Mission Viejo, California approximately sixty five (65)
miles from Company's principal place of business.   Company hereby agrees that
so long as Executive is residing in Mission Viejo, California Executive may
incur reasonable hotel expenses which shall be reimbursable to Executive as a
necessary business expense to stay at hotels in order to avoid loss productivity
related to commuting.  Additionally, after one year of employment with Company,
Executive, if Executive elects to relocate his personal residence to a location
closer to Company's principal place of business, Executive shall be entitled to
payment of a onetime moving expense reimbursement allowance of a fixed amount of
$50,000 and shall thereafter no longer be entitled to hotel reimbursement
expenses relating to Executive's extended commuting time from Mission Viejo,
California.
 
Compensation.
 
Base Salary. The Company shall pay the Executive an annual rate of base salary
of $325,000 during the first year of the Employment Term (i.e., until the first
anniversary of the Effective Date), $350,000 during the second year of the
Employment Term (i.e., until the second anniversary of the Effective Date), and
at a rate to be determined by the compensation committee of the Board (the
“Compensation Committee”) during the third year of the Employment Term, but not
less than $350,000 per year (i.e., until the end of the Employment Term), all in
periodic installments in accordance with the Company’s customary payroll
practices, but no less frequently than semi-monthly. The Executive’s annual base
salary, as in effect from time to time, is hereinafter referred to as “Base
Salary”.
 
Annual Bonus.  
 
For each fiscal year of the Employment Term, the Executive shall have the
opportunity to earn an annual bonus (the “Annual Bonus”) equal to up to fifty
percent (50%) of Base Salary (the “Target Bonus”), as in effect at the beginning
of the applicable fiscal year, based on achievement of realistic annual target
performance goals established by the Board or Compensation Committee in
consultation with Executive.  For the period beginning on the Effective Date and
ending on the last day of the fiscal year ending June 30, 2014, the Executive
shall be eligible to receive a prorated Annual Bonus (calculated as the Annual
Bonus that would have been paid for the entire fiscal year multiplied by a
fraction the numerator of which is equal to the number of days the Executive
worked in such fiscal year and the denominator of which is equal to
365).  Notwithstanding anything to the contrary contained in this Section
4.2(a), the Company guarantees that the Annual Bonus payable to the Executive
for the Company’s fiscal year ending June 30, 2014 shall be no less than $37,240
and the Annual Bonus payable for the Company’s fiscal year ending June 30, 2015
shall be no less than $87,500.
 
 
 

--------------------------------------------------------------------------------

 
 
The Annual Bonus shall be payable within forty-five (45) days after the end of
each fiscal year in cash or in common stock of the Company having an equivalent
fair market value as of the payment date thereof, as determined by the Board but
not greater than the current trading price of the common stock on the dated
transferred to Executive if the common stock is without restrictions and
discounted in the event that any such common stock is subject to any trading
restrictions.
 
Signing Bonus. The Company shall pay the Executive a lump sum cash signing bonus
of $27,083.34 (the “Signing Bonus”) payable within ten (10) business days;
provided that, the Executive shall repay the gross amount of the Signing Bonus
if, prior to the first anniversary of the Effective Date, the Executive
terminates his employment without Good Reason (as defined below) or is
terminated by the Company for Cause (as defined below) and that the Executive is
still employed at the time of the financing.  Company acknowledges that the
Signing Bonus is not subject to repayment by Executive in the event of
Executive's death or disability.
 
Equity Awards.  The consideration payable to the Executive contained in this
Section 4.4 has been duly authorized by the Board pursuant to Nevada law and the
Company’s bylaws.
 
Stock Grant.  In consideration of the Executive entering into this Agreement and
as an inducement to join the Company, on the Effective Date, the Company hereby
grants to the Executive Three Million (3,000,000) shares of the Company’s common
stock at the closing price on the Effective Date, but not greater than $0.02 per
share (the “Granted Shares”).  The Executive agrees that, without the Company’s
prior written consent, the Executive will not, for a period commencing on the
Effective Date and ending on the first anniversary thereof, (i) offer, pledge,
sell, contract to sell, grant any option or contract to purchase, purchase any
option or contract to sell, or otherwise dispose of, directly or indirectly, any
of the Granted Shares, or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Granted Shares, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of the Granted Shares,
common stock or such other securities, in cash or otherwise.
 
Option Grant.  In consideration of the Executive entering into this Agreement
and as an inducement to join the Company, on the Effective Date, the Company
hereby grants to the Executive pursuant to the Company’s 2012 Equity Incentive
Plan (as amended, the “Plan”) Options (as defined in the Plan) to purchase a
percentage to be determined within 30 days of the singing of this agreement but
not less than 20% of the allocated management pool at the time of each
event.  This will be a percentage of the management pool and will be stated at
the close of each subsequent rounds of financing. These options will be defined
at the close of each financing and restated at each closing.  Shares of the
Company’s common stock with an exercise price equal to the closing price of the
Company’s common stock on the Effective Date, which shall vest in three equal
installments on the first, second and third anniversaries of the Effective Date.
All other terms and conditions of such Options shall be governed by the terms
and conditions of the Plan and the Company’s standard form of option agreement.
 
Fringe Benefits and Perquisites. During the Employment Term, the Executive shall
be entitled to fringe benefits and perquisites consistent with the practices of
the Company, and to the extent the Company provides similar benefits or
perquisites (or both) to similarly situated executives of the Company.
Notwithstanding the foregoing, during the Employment Term, the Company shall
provide the Executive with a monthly automobile allowance of $750 from the
Effective Date until the first annual anniversary thereof, and then $1,250 for
the duration of the Employment Term.
 
 
 

--------------------------------------------------------------------------------

 
 
Employee Benefits. During the Employment Term, the Executive shall be entitled
to participate in all employee benefit plans, practices and programs maintained
by the Company, as in effect from time to time (collectively, “Employee Benefit
Plans”), including, without limitation, medical and dental insurance premiums,
with dependent coverage to be fully covered by the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. The Company reserves the right to amend or cancel any Employee Benefit
Plans at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law.
 
Vacation; Paid Time-off.  During the Employment Term, the Executive shall be
entitled to a reasonable number of paid vacation days per calendar year in
accordance with the Company’s vacation policies, as in effect from time to time,
but not less than 4 weeks per year that vest on the first date of each year of
employment commencing on the Effective Date and carry over to the extent unused
for future years. The Executive shall receive other paid time-off in accordance
with the Company’s policies for executive officers as such policies may exist
from time to time.
 
Business Expenses. The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.
 
Indemnification.  
 
In the event that the Executive is made a party or threatened to be made a party
to any action, suit, or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), other than any Proceeding initiated by the
Executive or the Company related to any contest or dispute between the Executive
and the Company or any of its affiliates with respect to this Agreement or the
Executive’s employment hereunder, by reason of the fact that the Executive is or
was a director or officer of the Company, or any affiliate of the Company, or is
or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation or a partnership, joint venture, trust
or other enterprise, the Executive shall be indemnified and held harmless by the
Company to the fullest extent applicable to any other officer or director of the
Company/to the maximum extent permitted under applicable law and the Company’s
bylaws from and against any liabilities, costs, claims and expenses, including
all costs and expenses incurred in defense of any Proceeding (including
attorneys’ fees).
 
During the Employment Term, the Company shall purchase and maintain, at its own
expense, directors’ and officers’ liability insurance providing not less than
$7,000,000 of coverage to the Executive on terms that are no less favorable than
the coverage provided to other directors and similarly situated executives of
the Company.
 
Termination of Employment. Upon termination of the Executive’s employment during
the Employment Term as contemplated in this Section 5, the Executive shall be
entitled to the compensation and benefits described in this Section and shall
have no further rights to any compensation or any other benefits from the
Company or any of its affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 
For Cause.  
 
The Executive’s employment hereunder may be terminated by the Company for Cause
and such termination shall not be a breach of this Agreement. If the Executive’s
employment is terminated by the Company for Cause, the Executive shall be
entitled to receive:
 
 
any accrued but unpaid Base Salary and accrued but unused vacation which shall
be paid on the Termination Date (as defined below);

 
 
any earned but unpaid Annual Bonus for completed annual periods.  reimbursement
for unreimbursed business expenses properly incurred by the Executive, which
shall be subject to and paid in accordance with the Company’s expense
reimbursement policy; and

 
 
such employee benefits (including equity compensation), if any, to which the
Executive may be entitled under the Company’s employee benefit plans as of the
Termination Date; provided that, in no event shall the Executive be entitled to
any payments in the nature of severance or termination payments except as
specifically provided herein.

 
Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts”.
 
 
For purposes of this Agreement, “Cause” shall mean:
 
 
the Executive’s willful failure to perform his duties (other than any such
failure resulting from incapacity due to physical or mental illness);

 
 
the Executive’s willful failure to comply with any valid and legal directive of
the Board;

 
 
the Executive’s engagement in dishonesty, illegal conduct or misconduct, which
is, in each case, injurious to the Company or its affiliates;

 
 
the Executive’s embezzlement, misappropriation or fraud, whether or not related
to the Executive’s employment with the Company;

 
 
The Executive’s conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude, if such felony or other crime is
work-related, materially impairs the Executive’s ability to perform services for
the Company or results in reputational or financial harm to the Company or its
affiliates;

 
 
the Executive’s willful unauthorized disclosure of Confidential Information (as
defined below); or

 
 
any material failure by the Executive to comply with the Company’s written
policies or rules, as they may be in effect and reasonably adopted from time to
time during the Employment Term, if such failure causes reputational or
financial harm to the Company.

 
 
 

--------------------------------------------------------------------------------

 
 
Termination of the Executive’s employment shall not be deemed to be for Cause
unless and until the Company delivers to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the Board
(exclusive of the Executive, if applicable) (after reasonable written notice is
provided to the Executive and the Executive is given an opportunity, together
with counsel (of the Executive’s choosing and at the Executive’s sole expense),
to be heard before the Board), finding that the Executive has engaged in the
conduct described in any of (i)-(vii) above. Except for a failure, breach or
refusal which, by its nature, cannot reasonably be expected to be cured, the
Executive shall have ten (10) business days from the delivery of written notice
by the Company within which to cure any acts constituting Cause; provided
however, that, if the Company reasonably expects irreparable injury from a delay
of ten (10) business days, the Company may give the Executive notice of such
shorter period within which to cure as is reasonable under the
circumstances.   Executive shall be provided such reasonable period of time to
cure where such cure cannot be effected within fifteen (15) business days. The
Company may place the Executive on paid leave for up to sixty (60) days while it
is determining whether there is a basis to terminate the Executive’s employment
for Cause.
 
5.2           Termination without Cause.  Executive's employment under this
Agreement may be terminated by Company for any reason, other than Cause, or for
no reason, effective upon written notice to Executive.


(a)           If the Executive's employment is terminated by the Company without
Cause: (1) the Company shall (x) continue to pay Executive the Base Salary (at
the rate in effect on the date the Executive's employment is terminated) until
the later of  the end of the three (3) year term of this Agreement or any
extended term of this Agreement (y) with respect to the Annual Bonus, to the
extent the milestones were set and achieved or, in the absence of milestones,
the Board has, in its sole discretion, otherwise determined an amount for the
Executive's bonus for the current employment period, but not less than any
minimum bonus amount agreed to in the Agreement, pay the Executive a pro rata
portion of the Annual Bonus for the year of the employment period on the date
such Annual Bonus would have been payable to Executive had Executive remained
employed by the Company, and (z) pay any other accrued compensation and
Benefits; and (2) any of the Executive's unvested stock options shall
automatically vest upon Executive's termination without Cause. The Executive
shall have no further rights under this Agreement or otherwise to receive any
other compensation or benefits after such termination of employment.


(b)           If, following a termination of employment without Cause, the
Executive breaches the provisions of Section 7, 8 or 9 hereof, Executive shall
not be eligible, as of the date of such breach, for any further payments
described only in Section 5.2(a)(x) above, and any and all obligations and
agreements of the Company with respect to such payments shall thereupon cease.


5.3           Termination by Executive for Good Reason.  Executive may terminate
this Agreement and his employment with Company for "Good Reason" if Company
takes any of the following actions and fails to rescind or cure such action
prior to the expiration of the thirty (30) day period following the Company's
receipt of a written notice of termination from Executive for Good Reason, which
notice, to be effective, must set forth a description in reasonable detail of
the event or action entitling Executive to terminate his employment for "Good
Reason" pursuant to this Section 5.3:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Company significantly reduces Executive's responsibilities and
status within Company, or changes his title(s) or position(s) with Company in a
manner or to an extent that such reduction or change (as the case may be)
constitutes or would generally be considered to constitute a demotion of
Executive, unless such reduction or change is made as a result of (A)
Executive's Disability or (B) any acts or omissions of Executive or other
occurrence that would entitle Company to terminate Executive's employment for
Cause; or


 
(b)          Company reduces Executive's Base Salary below the amount thereof as
prescribed by this Agreement, unless such reduction is made (A) as part of an
across-the-board cost cutting measure that is applied equally or proportionately
to all senior executives of Company, rather than discriminatorily against and to
the detriment of Executive, or (B) by and at the election of the Company due to
Executive's Disability or any acts or omissions of Executive or other occurrence
that would entitle Company to terminate Executive's employment for Cause;
 
(c)           Company discontinues or reduces Executive's bonus compensation
award opportunities under any bonus compensation plan or program in which he is
then eligible to participate and is participating, unless such discontinuance or
reduction (A) is expressly permitted under the terms of such plan or program, or
(B) is a result of a policy of Company applied equally or proportionately to all
senior executives of Company and not discriminatorily against and to the
detriment of Executive, or (C) is the result of the replacement of such plan or
program with another bonus compensation plan or program in which Executive is
afforded substantially comparable bonus compensation opportunities; or


(d)           Company discontinues Executive's participation in any employee
benefit plan maintained by Company in which Executive is then participating,
unless such discontinuance is (A) expressly permitted by the terms of that Plan,
or (B) due to a change in applicable law or the loss of or reduction in the tax
deductibility to Company of the contributions to or payments made under such
Plan, or (C) the result of a policy or action of Company that is applied equally
or proportionately to all senior executives of Company and not discriminatorily
against and to the detriment of Executive, or (D) the result of the adoption of
one or more other employee benefit plans providing reasonably comparable
benefits (in terms of value) to Executive; or


(e)           The relocation of Executive to an office (other than Company 's
headquarters offices) located more than thirty (30) miles further from
Executive's then current office location (other than for temporary assignments
or required travel in connection with the performance by Executive of his duties
for Company); or


(f)           A breach by Company of any of its material obligations to
Executive under this Agreement which continues uncured for a period of thirty
(30) days following written notice thereof from Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, however, Executive shall not be entitled to
terminate his employment for Good Reason, if (A) Company was required to take
any of the above-described actions in order to comply with any applicable laws
or government regulations or any order, ruling, instruction or determination of
any government agency having jurisdiction over Company or any of its affiliates;
or (B) Executive fails to give Company written notice of termination of his
employment for Good Reason, pursuant to this Section 5.3 within ten (10) days of
the earlier of (i) the date Company notifies Executive that Company will be
taking one of the actions set forth above that constitutes Good Reason, (ii) the
date any such action is first taken by Company.
 
1.4        Death or Disability.  
 
The Executive’s employment hereunder shall terminate automatically upon the
Executive’s death during the Employment Term, and the Company may terminate the
Executive’s employment on account of the Executive’s Disability.
 
If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:
 
 
the Accrued Amounts; and

 
 
a lump sum payment equal to the product of: (A) the Executive’s Target Bonus for
the year in which the Termination Date occurs and (B) a fraction, the numerator
of which is the number of days the Executive was employed by the Company during
the year in which the Termination Date occurs and the denominator of which is
the number of days in such year, which shall be paid within ninety (90) days
following the Termination Date.

 
Notwithstanding any other provision contained herein, all payments made in
connection with the Executive’s Disability shall be provided in a manner which
is consistent with federal and state law.
 
For purposes of this Agreement, Disability shall mean the Executive’s inability,
due to physical or mental incapacity, to substantially perform his duties and
responsibilities under this Agreement for one hundred twenty (120) days out of
any three hundred sixty-five (365) day period or ninety (90) consecutive days;
provided however, in the event the Company temporarily replaces the Executive,
or transfers the Executive’s duties or responsibilities to another individual on
account of the Executive’s inability to perform such duties due to a mental or
physical incapacity which is, or is reasonably expected to become, a Disability,
then the Executive’s employment shall not be deemed terminated by the Company.
Any question as to the existence of the Executive’s Disability as to which the
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Executive and the
Company. If the Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the Executive
shall be final and conclusive for all purposes of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Notice of Termination. Any termination of the Executive’s employment hereunder
by the Company or by the Executive during the Employment Term (other than
termination pursuant to Section 5.4(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section . The Notice of Termination
shall specify:
 
The termination provision of this Agreement relied upon, if any;
 
To the extent applicable, the facts and circumstances claimed to provide a basis
for termination of the Executive’s employment under the provision so indicated;
and,
 
The applicable Termination Date.
 
Termination Date. The Executive’s Termination Date shall be:
 
If the Executive’s employment hereunder terminates on account of the Executive’s
death, the date of the Executive’s death;
 
If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;
 
If the Company terminates the Executive’s employment hereunder for Cause, the
date the Notice of Termination is delivered to the Executive; and
 
If the Executive terminates his employment hereunder, other than a termination
by Executive for Good Reason, the date specified in the Executive’s Notice of
Termination, which shall be no less than sixty (60) days following the date on
which the Notice of Termination is delivered; provided that, the Company may
waive all or any part of the 60-day notice period for no consideration by giving
written notice to the Executive and for all purposes of this Agreement, the
Executive’s Termination Date shall be the date determined by the Company.
 
Notwithstanding anything contained herein, (i) any termination of this Agreement
and the Executive’s employment by the Company other than for Cause, or other
than without Cause where Company pays severance benefits set forth in Section
5.3, or as a result of the Executive’s Disability shall be a material breach of
this Agreement by the Company, (ii) any termination of this Agreement and the
Executive’s employment by the Executive other than with Good Reason, or other
than for death or Disability of Executive shall be a material breach of this
Agreement by the Executive, and (iii) the Termination Date shall not occur until
the date on which the Executive incurs a “separation from service” within the
meaning of Section 409A.
 
 
Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive agrees to resign, effective
on the Termination Date or (if Executive fails to tender such resignation) shall
be deemed to have resigned from all positions that the Executive holds as an
officer or member of the board of directors (or a committee thereof) of the
Company or any of its affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 280G.  
 
If any of the payments or benefits received or to be received by the Executive
(including, without limitation, any payment or benefits received in connection
with a “change in control” of the Company or the Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 5.8, be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then such 280G Payments shall be reduced in a manner determined by the
Company (by the minimum possible amounts) that is consistent with the
requirements of Section 409A until no amount payable to the Executive will be
subject to the Excise Tax. If two economically equivalent amounts are subject to
reduction but are payable at different times, the amounts shall be reduced (but
not below zero) on a pro rata basis.
 
All calculations and determinations under this Section 5.8 shall be made by an
independent accounting firm or independent tax counsel appointed by the Company
(the ”Tax Counsel”) whose determinations shall be conclusive and binding on the
Company and the Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 5.8, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and the
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 5.8. The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with its services.
 
Cooperation. The parties agree that certain matters in which the Executive will
be involved during the Employment Term may necessitate the Executive’s
cooperation in the future. Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Company in connection with matters
arising out of the Executive’s service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities. The Company shall reimburse the Executive for reasonable
expenses incurred in connection with such cooperation and, to the extent that
the Executive is required to spend substantial time on such matters, the Company
shall compensate the Executive at an hourly rate based on the Executive’s Base
Salary on the Termination Date.
 
Confidential Information. The Executive understands and acknowledges that during
the Employment Term, he will have access to and learn about Confidential
Information, as defined below.
 
Confidential Information Defined.  
 
Definition.
 
For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public or previously
known to Executive prior to the Effective Date of this Agreement which is
provided to Executive by Company during the term of this Agreement in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, algorithms, product plans, designs, styles,
models, ideas, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, customer lists,
client information, client lists, manufacturing information, factory lists,
distributor lists, and buyer lists of the Company or its affiliates or
businesses or any existing or prospective customer, supplier, investor or other
associated third party, or of any other person or entity that has entrusted
information to the Company in confidence.
 
 
 

--------------------------------------------------------------------------------

 
 
The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.
 
The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive; provided that, such disclosure is through no direct or indirect
fault of the Executive or person(s) acting on the Executive’s behalf.
 
Company Creation and Use of Confidential Information.
 
The Executive understands and acknowledges that the Company and its affiliates
have invested, and continue to invest, substantial time, money and specialized
knowledge into developing its resources, creating a customer base, generating
customer and potential customer lists, training its employees, and improving its
offerings in the field of health, beauty and skincare. The Executive understands
and acknowledges that as a result of these efforts, the Company has created, and
continues to use and create Confidential Information. This Confidential
Information provides the Company with a competitive advantage over others in the
marketplace.
 
Disclosure and Use Restrictions.
 
The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive’s authorized employment duties to the Company or
with the prior consent of the Board acting on behalf of the Company in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company, except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior consent of the
Board acting on behalf of the Company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. The Executive
shall promptly provide written notice of any such order to the Board.
 
 
 

--------------------------------------------------------------------------------

 
 
The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive’s breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive’s behalf.
 
Restrictive Covenants.
 
Acknowledgment. The Executive understands that the nature of the Executive’s
position gives him access to and knowledge of Confidential Information and
places him in a position of trust and confidence with the Company. The Executive
understands and acknowledges that the services he provides to the Company are
unique, special or extraordinary because of his experience in and particular
knowledge of the industry in which the Company conducts its business.
 
The Executive further understands and acknowledges that the Company’s ability to
reserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.
 
Non-competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Employment Term, the Executive agrees and covenants not to
engage in Prohibited Activity within the United States of America for any
company that conducts business in the health, beauty or skincare industries
unless otherwise approved by the board.
 
For purposes of this Section , “Prohibited Activity” is activity in which the
Executive discloses trade secrets, proprietary information or Confidential
Information. The Executive is further prohibited from working for competitive
companies during the time any continue compensation governed by section 5.2.
 
Nothing herein shall prohibit the Executive from purchasing or owning less than
five percent (5%) of the publicly traded securities of any corporation, provided
that such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation.
 
This Section does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to any member of the Board.
 
 
 

--------------------------------------------------------------------------------

 
 
Non-solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company or its
affiliates during twelve (12) months to run consecutively, beginning on the last
day of the Executive’s employment with the Company.
 
Non-solicitation of Customers. The Executive understands and acknowledges that
because of the Executive’s experience with and relationship to the Company and
its affiliates, he will have access to and learn about much or all of the
Company’s customer information. “Customer Information” includes, but is not
limited to, names, phone numbers, addresses, e-mail addresses, order history,
order preferences, chain of command, pricing information and other information
identifying facts and circumstances specific to the customer and relevant to
sales.
 
The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm.
 
The Executive agrees and covenants during the Employment Term not to directly or
indirectly solicit, contact (including but not limited to e-mail, regular mail,
express mail, telephone, fax, and instant message), attempt to contact or meet
with the Company’s current, former or prospective customers for purposes of
offering or accepting goods or services similar to or competitive with those
offered by the Company.
 
Non-disparagement. The Executive agrees and covenants that he will not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments or statements concerning the
Company or its businesses, or any of its employees, officers, and existing and
prospective customers, licensors, licensees, suppliers, investors and other
associated third parties.
 
This Section does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to any member of the Board.
 
Acknowledgment. The Executive acknowledges and agrees that the services to be
rendered by him to the Company are of a special and unique character; that the
Executive will obtain knowledge and skill relevant to the Company’s industry,
methods of doing business and marketing strategies by virtue of the Executive’s
employment; and that the restrictive covenants and other terms and conditions of
this Agreement are reasonable and reasonably necessary to protect the legitimate
business interest of the Company.
 
The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company’s rights under Section , Section and
Section of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced in
this Agreement in connection herewith; that he will not be subject to undue
hardship by reason of his full compliance with the terms and conditions of
Section , Section and Section of this Agreement or the Company’s enforcement
thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Remedies. In the event of a breach or threatened breach by the Executive of
Section , Section or Section of this Agreement, the Executive hereby consents
and agrees that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.
 
Arbitration. Any dispute, controversy or claim arising out of or related to this
Agreement or any breach of this Agreement shall be submitted to and decided by
binding arbitration. Arbitration shall be administered exclusively by JAMS in
Los Angeles, California and shall be conducted consistent with the rules,
regulations and requirements thereof as well as any requirements imposed by
state law. Any arbitral award determination shall be final and binding upon the
Parties.
 
Proprietary Rights.
 
Work Product. Unless otherwise mutually agreed, the Executive acknowledges and
agrees that all writings, works of authorship, technology, inventions,
discoveries, ideas and other work product of any nature whatsoever, that are
created, prepared, produced, authored, edited, amended, conceived or reduced to
practice by the Executive individually or jointly with others during the period
of his employment by the Company and relating in any way to the business or
contemplated business, research or development of the Company (regardless of
when or where the Work Product is prepared or whose equipment or other resources
is used in preparing the same) and all printed, physical and electronic copies,
all improvements, rights and claims related to the foregoing, and other tangible
embodiments thereof (collectively, “Work Product”), as well as any and all
rights in and to copyrights, trade secrets, trademarks (and related goodwill),
mask works, patents and other intellectual property rights therein arising in
any jurisdiction throughout the world and all related rights of priority under
international conventions with respect thereto, including all pending and future
applications and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions and renewals thereof (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of the
Company.
 
For purposes of this Agreement, Work Product includes, but is not limited to,
Company information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
manufacturing information, marketing information, advertising information, and
sales information.
 
 
 

--------------------------------------------------------------------------------

 
 
Work Made for Hire; Assignment. Unless otherwise mutually agreed, the Executive
acknowledges that, by reason of being employed by the Company at the relevant
times, to the extent permitted by law, all of the Work Product consisting of
copyrightable subject matter is “work made for hire” as defined in 17 U.S.C. §
101 and such copyrights are therefore owned by the Company. To the extent that
the foregoing does not apply, the Executive hereby irrevocably assigns to the
Company, for no additional consideration, the Executive’s entire right, title
and interest in and to all Work Product and Intellectual Property Rights
therein, including the right to sue, counterclaim and recover for all past,
present and future infringement, misappropriation or dilution thereof, and all
rights corresponding thereto throughout the world. Nothing contained in this
Agreement shall be construed to reduce or limit the Company’s rights, title or
interest in any Work Product or Intellectual Property Rights so as to be less in
any respect than that the Company would have had in the absence of this
Agreement.
 
Further Assurances. During and after his employment, the Executive agrees to
reasonably cooperate with the Company to (a) apply for, obtain, perfect and
transfer to the Company the Work Product as well as an Intellectual Property
Right in the Work Product in any jurisdiction in the world; and (b) maintain,
protect and enforce the same, including, without limitation, executing and
delivering to the Company any and all applications, oaths, declarations,
affidavits, waivers, assignments and other documents and instruments as shall be
requested by the Company.
 
No License. The Executive understands that this Agreement does not, and shall
not be construed to, grant the Executive any license or right of any nature with
respect to any Work Product or Intellectual Property Rights or any Confidential
Information, materials, software or other tools made available to him by the
Company.
 
Security.
 
Security and Access. The Executive agrees and covenants (a) to comply with all
Company security policies and procedures as in force from time to time including
without limitation those regarding computer equipment, telephone systems,
voicemail systems, facilities access, monitoring, key cards, access codes,
Company intranet, internet, social media and instant messaging systems, computer
systems, e-mail systems, computer networks, document storage systems, software,
data security, encryption, firewalls, passwords and any and all other Company
facilities, IT resources and communication technologies (“Facilities Information
Technology and Access Resources”); (b) not to access or use any Facilities and
Information Technology Resources except as authorized by the Company; and (iii)
not to access or use any Facilities and Information Technology Resources in any
manner after the termination of the Executive’s employment by the Company,
whether termination is voluntary or involuntary. The Executive agrees to notify
the Company promptly in the event he learns of any violation of the foregoing by
others, or of any other misappropriation or unauthorized access, use,
reproduction or reverse engineering of, or tampering with any Facilities and
Information Technology Access Resources or other Company property or materials
by others.
 
Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive’s employment or (b) the Company’s request at any time during the
Executive’s employment, the Executive shall (i) provide or return to the Company
any and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives and data and all
Company documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
Confidential Information or Work Product, that are in the possession or control
of the Executive, whether they were provided to the Executive by the Company or
any of its business associates or created by the Executive in connection with
his employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials not returned to the Company that remain in the
Executive’s possession or control, including those stored on any non-Company
devices, networks, storage locations and media in the Executive’s possession or
control.
 
 
 

--------------------------------------------------------------------------------

 
 
Publicity. The Executive hereby irrevocably consents to any and all uses and
displays, by the Company and its agents, representatives and licensees, of the
Executive’s name, voice, likeness, image, appearance and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company (“Permitted Uses”) without further consent from
or royalty, payment or other compensation to the Executive. The Executive hereby
forever waives and releases the Company and its directors, officers, employees
and agents from any and all claims, actions, damages, losses, costs, expenses
and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of his employment by the
Company, arising directly or indirectly from the Company’s and its agents’,
representatives’ and licensees’ exercise of their rights in connection with any
Permitted Uses.
 
Governing Law: Jurisdiction and Venue. This Agreement, for all purposes, shall
be construed in accordance with the laws of California without regard to
conflicts of law principles.
 
Entire Agreement. Unless specifically provided herein, this Agreement contains
all of the understandings and representations between the Executive and the
Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.
 
Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the President of the Company (with authority of
the Board). No waiver by either of the parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.
 
Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.
 
 
The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.
 
Captions. Captions and headings of the sections and paragraphs of this Agreement
are intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.
 
Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
 
Tolling. Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which the Executive ceases to be in violation of such
obligation.
 
Section 409A.
 
General Compliance. This Agreement is intended to comply with Section 409A or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.
 
 
 

--------------------------------------------------------------------------------

 
 
Specified Employees. Notwithstanding any other provision of this Agreement, if
any payment or benefit provided to the Executive in connection with his
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Executive is determined
to be a “specified employee” as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date (the “Specified
Employee Payment Date”) or, if earlier, on the Executive’s death. The aggregate
of any payments that would otherwise have been paid before the Specified
Employee Payment Date shall be paid to the Executive in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.
 
Reimbursements. To the extent required by Section 409A, each reimbursement or
in-kind benefit provided under this Agreement shall be provided in accordance
with the following:
 
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;
 
any reimbursement of an eligible expense shall be paid to the Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and
 
any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.
 
Tax Gross-ups. Any tax gross-up payments provided under this Agreement shall be
paid to the Executive on or before December 31 of the calendar year immediately
following the calendar year in which the Executive remits the related taxes.
 
Notification to Subsequent Employer. When the Executive’s employment with the
Company terminates, the Executive agrees to notify any subsequent employer of
the restrictive covenants sections contained in this Agreement. The Executive
will also deliver a copy of such notice to the Company before the Executive
commences employment with any subsequent employer. In addition, the Executive
authorizes the Company to provide a copy of the restrictive covenants sections
of this Agreement to third parties, including but not limited to, the
Executive’s subsequent, anticipated or possible future employer.
 
Successors and Assigns. This Agreement is personal to the Executive and shall
not be assigned by the Executive. Any purported assignment by the Executive
shall be null and void from the initial date of the purported assignment. The
Company may assign this Agreement to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company. This Agreement shall
inure to the benefit of the Company and permitted successors and assigns.
 
Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Boldface Group.
1945 Euclid st.
 
Santa Monica, CA 90404
Attn: President
 
If to the Executive:
 
John C. Labonty, Jr.
 
25521 Chimera Drive
 
Mission Viejo, CA 92692
 
 
Representations of the Executive. The Executive represents and warrants to the
Company that:
 
The Executive’s acceptance of employment with the Company and the performance of
his duties hereunder will not conflict with or result in a violation of, a
breach of, or a default under any contract, agreement or understanding to which
he is a party or is otherwise bound.
 
The Executive’s acceptance of employment with the Company and the performance of
his duties hereunder will not violate any non-solicitation, non-competition or
other similar covenant or agreement of a prior employer.
 
Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.
 
Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.
 
Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT. THE
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
BOLDFACE Group, INC.,
a Nevada corporation
 
 
By: /s/ Nicole Ostoya
 
Name: Nicole Ostoya
Title: President




 
EXECUTIVE
 
 
Signature:  /s/ John C. Labonty, Jr.
 
Print Name: John C. Labonty, Jr.





 
 